—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 24, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a legal secretary due to excessive tardiness. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because of her own misconduct. The record reveals that claimant had received verbal and written warnings regarding her tardiness and had been cautioned that future incidents of tardiness could result in her termination. Claimant’s testimony to the contrary merely created a credibility issue for the Board to resolve (see, Matter of Hendrickson [Commissioner of Labor], 250 AD2d 909; Matter of Suarez [WFS Servs. — Sweeney], 237 AD2d 842). Inasmuch as an employee’s excessive lateness after oral and written warnings has been held to constitute disqualifying misconduct, we conclude that substantial evidence supports the Board’s decision (see, Matter of Lewis [Sweeney], 244 AD2d 750; Matter of Luciano [Sweeney], 243 AD2d 797). Claimant’s remaining contentions, to the extent that they are properly before this Court, have been considered and found to be without merit.
Cardona, P. J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.